NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted January 30, 2020
                                Decided February 6, 2020

                                          Before

                      KENNETH F. RIPPLE, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge


No. 19-3473

ROBERT A. HAAS,                                  Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of
                                                 Illinois, Eastern Division.
       v.
                                                 No. 19 C 7300
DAVID M. NOORDELOOS, et al.,
     Defendants-Appellees.                       Sharon Johnson Coleman,
                                                 Judge.

                                        ORDER

        This case comes before us on appellant Robert Haas’s motion to proceed in forma
pauperis on appeal. Below, we explain why we find it necessary to summarily vacate
the district court’s dismissal of Haas’s complaint pursuant to 28 U.S.C. §§ 1915(e)(2) and
1915A(a) for failing to state a claim on which relief may be granted. Because we vacate
the district court’s judgment, we necessarily certify that this appeal is taken in good
faith, grant Haas’s motion to proceed in forma pauperis on appeal, and waive the
appellate filing fee.
        Turning to the merits of the district court’s dismissal order, we conclude that the
district court erred in holding that Haas cannot state a federal claim on the grounds that
No. 19-3473                                                                            Page 2

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), “does
not provide a vehicle to litigate First Amendment claims.” Haas argues that this is not
so, citing Dellums v. Powell, 566 F.2d 167, 184 (D.C. Cir. 1977). But cf. Loumiet v. United
States, No. 18-5020, 2020 WL 424919, at *1 (D.C. Cir. Jan. 28, 2020) (finding no Bivens
remedy for First Amendment violation where FIRREA provided detailed administrative
remedy for alleged wrongs). In this circuit, at least, the question is unsettled. See Smadi
v. True, 783 F. App'x 633 (7th Cir. 2019) (remanding so that district court can develop
full record with recruited counsel on whether Bivens-style damages remedy is available
for alleged violations of prisoner’s First Amendment rights after Ziglar v. Abbasi, 137 S.
Ct. 1843 (2017)).
        Next, to the extent the district court implied that Haas’s claims are barred by
Heck v. Humphrey, 512 U.S. 477, 487 (1994), we conclude that such a holding is
premature. Wallace v. Kato, 549 U.S. 384, 393–94 (2007) makes clear that an anticipatory
Heck bar is not a valid ground for dismissal. Because this case was resolved by the
district court at such an early stage, it is difficult to assess precisely what legal theories
the pro se plaintiff intends to pursue. To the extent he wishes to collaterally attack his
pending criminal prosecution, the appropriate action here is “to stay the civil action
until the criminal case or the likelihood of a criminal case is ended.” Id. (citing Heck, 512
U.S. at 487–488, n. 8).
        On remand, the district court should evaluate at an appropriate time what claims
Haas intends to pursue and whether they implicate or are ancillary to his pending
criminal case. This may also require consideration at some point of the issues of
potential claim and issue preclusion, but we are unable to sort those out at this stage.
Once the claims are clarified, the civil defendants in this case should be served, and the
district court should consider the possibility of a stay pursuant to Wallace.
    Accordingly, we GRANT the motion to proceed in forma pauperis on appeal,
WAIVE the appellate filing fee, VACATE the dismissal of Haas’s complaint, and
REMAND the case for further proceedings consistent with this order.